Earl Warren: Number 27, Walter J. La Buy versus Howes Leather Company and Montgomery Ward and Company Incorporated.
James A. Sprowl: If the Court please --
Earl Warren: You might wait just a moment until counsel get to see that Mr. Sprowl.
James A. Sprowl: Excuse me.
Earl Warren: Now you may proceed Mr. Sprowl.
James A. Sprowl: In this case, I represent Judge Walter La Buy, one of the District Judges in Chicago. This proceeding, which is a review of two writs of mandamus issued against Judge La Buy by the Court of Appeals for the Seventh Circuit, over his entering of orders in these two companion cases referring them generally to a master for hearing. I -- in many of these mandamus cases involving an interlocutory order of some sort, the attorney representing the Judge is involved in the litigations that underlie the mandamus suits, but that doesn't happen to this so. I have nothing to do with the antitrust suits that were referred to the master but was asked by the Judge to be his counsel in the Court of Appeals and in this Court. Therefore, my knowledge of the underlying litigation is derived from the record which is quite full and the published opinions on interlocutory rulings of Judge La Buy as they have appeared in the federal rule decisions. I think this case is a considerable importance in the administration of justice in the District Courts. Judge La Buy had the luck to be the judge to try the du Pont case, United States against du Pont, that is now before this Court on review. That trial occupied him from November 18th, 1952, until December 21st, 1953, a period of one year during which merely the hearing of the testimony and possibly the arguments in Court, the Court time took 101 trial days or substantially three quarters of the entire year of the Court. After that, of course, he had to digest that record and write his opinion. All of that was very unusual and put the Judge behind in his particular docket. In Chicago, they assigned the cases purely by luck and I think there are eight judges and every eight case goes to one of the judges.
Felix Frankfurter: And he sees the case through?
James A. Sprowl: And he sees the case through and never reassigned it except of -- or there might be if -- if one judge had time, they might reassign a case or if -- if a case is related to a case pending before another judge, they consolidate them before the lowest number. And Judge La Buy, although this isn't in the record, got some relief. I know he did because of the appointment of new judges and he was able to reassign some cases to those new judges. Nevertheless, he was left in a very difficult position. Now, then, another thing had happened to Judge La Buy, now -- that -- that case of the -- the actual trial of the case ended one year before these references. With his opinion, I don't think it -- that this record shows it was considerably later and the year between the end of the trial was occupied largely in consideration of that case that isn't the deal of time. Now, in this case, or these two cases, involved the shoe repair trade in Chicago. The petitions for mandamus, I might say, set forth nothing. They say that the orders were contrary to the rules and should be set aside but no facts are setup. My partner, Mr. Hatton, prepared Judge La Buy's answers. I was trying a case before Judge Perry at the time and didn't get active in the case until the arguments came along. The answers set forth the Second Amendment complaints in each of the cases. Some of the answers, there are number of defendants, I think, two or three answers in each case to show the issues, some of the answers to interrogatory showing the extremely complicated and technical accounting type of testimony that will be involved in this case. So, from the -- and -- and the court below said, the majority, that the case was decided on the pleadings and Judge La Buy's answer contains all of the pleading about the cases and they -- it was not disputed by the person seeking the mandamus. So, those are the facts. I'm going to ask Mr. Levy to confine himself in his argument to the facts as they are in the record because I won't be able to contradict him in whatever he says if its outside of the records since I don't know anything about it. But I am going to confine myself to the record. These cases, the first one is the Rohlfing case where 87 plaintiff shoe repairmen sue 25 defendants who either manufacturers of shoe repair materials or rubber heels or shoe polish or were what they called "preferred distributors" or were chain store and whole sale department store operators of shoe repair departments. Originally, it was in one company. It alleged violations of Section 1 of the Sherman Law, Section 2 of the Sherman Law, conspiracies in both cases, Section 2 (a) of the Robinson-Patman Act and Section 3 of the Robinson-Patman Act, in other words, discriminatory sales and a conspiracy to make such sales. In this -- in striking some of the first complaints, the Judge required the plaintiffs to each set his claim up separately. At this, the plaintiffs were added and the second complaint contained 105 counts. The first count though was a blunderbuss account similar to the first complaint. And Judge La Buy struck that. So, the second amended complaint consists just of 100 -- I think in five counts, one for each plaintiff alleging these various violations. Now, as I read the pleadings, and I am going to summarize it to give a picture, it seems that the plaintiffs themselves don't buy directly from these manufacturers who are bringing the mandamus suits but they buy through finders and the complaint is that there's a conspiracy among all these people, so that the plaintiff who are small operators do not get to buy at the favored prices that some of the other defendants do. To decide that case will require a proof of the -- of transactions of purchase and sale between all of these various parties. Many of which are set forth, some of the transactions in the answers of the interrogatories. And I think the best description of the complexity of this case is the -- that set forth by the defendants themselves and a brief they filed with Judge La Buy on the second -- on -- on the amended complaint which is exactly like this complaint except that this complaint drop one of the 105 counts. Now, in that -- that memorandum, they discussed the type of testimony that would have to be put into the case. They said it would be practically impossible to track the case that's the -- worse that the trial would be fantastically complicated, I think, which is true. And they pointed out the type of detail evidence of each man against each defendant that would have to be put in evidence. The -- the second case, I might say that in that case, there are still 87 plaintiffs due to apparently settlements or something, there are now six defendants, including the two before this Court.
Speaker: What was the -- what was the -- the readings for characterizing the case in the respondent's -- the plaintiffs brief which you've just heard. What was their --
James A. Sprowl: Well, what --
Speaker: -- implication in pointing out its complexity and range?
James A. Sprowl: They were seeking to strike the complaint, the -- the amended complaint, there was a -- a motion and support of their motion or brief in support of their motion to strike the amended complaint and they were describing the type of trial that they would have to conduct. Now, that still remains true because only one count was dropped of that complaint. The --
William O. Douglas: Were the two suits a non-jury cases of the --
James A. Sprowl: They're non-jury cases. Now, then, that the cases, the Judge had this problem with his docket. The record shows that he had the most criminal cases which of course were entitled to preference of any of the judges to probably do that in the Du Pont hearing that he have the most cases all together of all but one of the judges. So, his problem of congestion was different than the other judges and I might say that the Court of Appeals is recognized in another case which they cite in their majority opinion, the so-called Rock Island against Igoe case, the congestion of the federal courts in Chicago, generally. In a footnote in that opinion, footnote 2, that was a 1954 opinion where they used our Court of Appeals, used general congestion of the courts below to say that Judge Igoe had abused his discretion and not sending to Iowa for trial, a case where the railroad had asked it to be sent out there under the forum non-convenience statute. So, there is general congestion in Chicago but Judge La Buy's problem was peculiar until the Du Pont. Now, in their brief, they said that this is not a Section 3 of the Robinson-Patman Act case. I don't understand how they can say it. The complaint so alleges that's under Section 3 and Judge La Buy's opinion so has so found in overruling the motions for summary judgment made by certain defendants.
Earl Warren: We'll recess now Mr. --